IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 4, 2008

                                       No. 07-30045                   Charles R. Fulbruge III
                                                                              Clerk

Metro Riverboat Associates Inc.; Norbert A. Simmons

                                                  Plaintiffs-Appellants
v.

United States of America; Bally’s Louisiana Inc.; Belle of Orleans LLC

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                for the Eastern District of Louisiana, New Orleans
                                  2:05-CV-3109


Before JONES, Chief Judge, GARWOOD, and JOLLY, Circuit Judges.
PER CURIAM:*
       The district court did not err in denying appellant Metro’s claim under 26
U.S.C. 6226 because no final partnership administrative adjustment was issued.
The Internal Revenue Service made no adjustment to the partnership return.
See Atlantic Rechfield Co. v. Department of Treasury, 1996 WL 788366 (D.D.C.
1996).
       The district court properly dismissed appellant Metro’s § 6228 claim
because no valid administrative-adjustment request (IRS Form 8082) was filed.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 07-30045

The Form 8082 filed was not completed in such a way as to constitute a valid
Administrative Adjustment Request. No contrary argument is presented in
appellants’ brief.
                               AFFIRMED.




                                     2